DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
In particular, the Application Data Sheet filed with the present application on June 5, 2020 claims priority to PCT/GB2018/053587 (filed December 11, 2018), which claims priority to US provisional application 62/597,231 (filed December 11, 2017).  The Application Data Sheet also claims foreign priority to GB 1800566.0 (filed January 12, 2018).  Certified copies of the US provisional application and the GB application were submitted with the application.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The rejection under 35 U.S.C. 112(b) is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112 – Scope of Enablement
The rejection under 35 U.S.C. 112(a) is withdrawn in light of the amendments.

Allowable Subject Matter
Claims 1-15, 22-24, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance.  
The paper by Dileep V Reddy ET AL entitled “Photonic temporal-mode multiplexing by quantum frequency conversion in a dichroic-finesse cavity" (submitted by Applicant) teaches a dichroic finesse cavity filled with second order nonlinear optical material (e.g., see FIG. 1 and the caption of FIG. 1).   On page 4, lines 7-13, Reddy teaches 
The theoretical model presented below predicts that for a given temporal shape of the control field Q.(t) inside the cavity, only a single temporal mode of the incoming (red) signal field, called the target mode, will be frequency up-converted, creating narrowband (blue) light that is trapped in the cavity in the C(t) mode. All TMs temporally orthogonal to the target mode will be transmitted into the Sout(t) beam with the original (red) carrier frequency. The trapped blue light can subsequently be left to leak slowly from the cavity at later times, or it can be rapidly read out (ejected) from the cavity by applying a subsequent control pulse, which converts it back to red.
However, it fails to teach particulars of either the optical cavity or the vapor cell embodiments.  It also fails to teach, at least, the operation of the demux “without any parametric non-linear optical interactions taking place.  
The paper by Stern entitled “Controlling the interactions of space variant polarization beams with rubidium vapor using external magnetic fields” teaches the use of atomic vapor for affecting properties of optical signals.  See, for example, page 4835, first paragraph:
In recent years, the optical properties of space variant polarized beams, that is, beams that
have several spatial inhomogeneous polarization states, have drawn significant attention. Such
beams have been the topic of numerous theoretical and experimental investigations due to the
variety of their potential applications, including tight focus and optical trapping [1–4], particle
orientation analysis [5], and single shot polarization dependent measurements [6]. Utilizing
the spatial degrees of freedom of light interacting with atomic vapor has already been
demonstrated to supply a rich platform [7] for studying diffusive properties of vapor in the
presence of buffer gases. More recently, the additional degree of freedom of polarization has
been introduced, and the interaction of space variant polarized beams and atoms has been
explored [8].
In particular, it teaches the use of Rubidium and Cesium in “light vapor phenomenon” and can be used for controlling “optical, RF, magnetic or electrostatic fields” and can be used “to manipulate the major degrees of freedom of light, including its polarization, speed of propagation, amplitude, phase as well as its spectral properties.”    See, for example, page 4835, second paragraph:
Atomic systems, such as Rubidium (Rb) and Cesium have already been demonstrated as
excellent elements for studying a variety of fundamental light vapor phenomena. Such vapors
are highly versatile, primarily due to the variety of ways of controlling their properties, e.g. by
optical, RF, magnetic or electrostatic fields. As a result, it is possible to manipulate the major
degrees of freedom of light, including its polarization [9], speed of propagation [10],
amplitude [11], phase [12] as well as its spectral properties. Indeed, alkali vapors are used
extensively both in industry and academia for a myriad of applications spanning from time
keeping [13] and magnetometry [14] to optical memories [15] and high speed all optical
modulation [16].
It also teaches to use “exciting fields” for “light matter interactions between space-variant polarization beams and magnetically influenced Rb vapor.  See, for example, page 4835, third paragraph:
Here, we combine these two exciting fields and demonstrate light matter interactions
between space-variant polarization beams and magnetically influenced Rb vapor. By
combining a versatile element such as Rb with space variant beams, and taking advantage of
its high Verdet constant [9], we can obtain a space variant frequency and intensity dependent
dichroic and birefringent system. By doing so, we demonstrate the manipulation of the spatial
intensity and polarization distribution across the vector beams. Additionally, we have used the
Rb cell as an efficient probe for imaging the local state of polarization across the beam.
Finally, exploiting the non-linear properties of Rb vapor, we were able to control the circular
birefringence all optically, enabling polarization rotation on the radial polarized beam.
With this in mind, it teach a demux using a Rb medium that becomes dichroic and birefringent.  See, for example, page 4835, last four lines:
the Rb medium highly dichroic and birefringent for right-hand and left hand circular polarization (RHC and LHC respectively). As a result, while propagating within the medium, the hybrid beam changes its state of polarization, as illustrated in Fig. 1(a). 
See also FIG. 1a which illustrates the apparatus.  
US 2002/0064191 (Capewell) at FIG. 5a teaches an optical mux/demux assembly with a prism 30, mirror 310, and thin film filters 270 arranged on an optical block 300 to selectively pass and reflect optical signals across plural filters. 
Similarly, US 6,769,816 (Capewell) teaches a mux/demux at FIGS. 3, 5, and 6 including a prism 320, mirror 300, and TFFs 40 arranged on an optical block to selectively pass and reflect optical signals to separate the different optical wavelengths. 
US 2003/0077029 (Basu) teaches an optical mux/demux with mirrors/reflectors and wavelength selective filters to mux and demux optical signals.  It also teaches the optical block being of an irregular shape with particular angles as illustrated, for example, in FIG. 1c (angles 01 and 02), FIG. 2 (edge angle = 45 degrees), FIG. 3a (edge angle = 34 degrees). 
US 2004/0101247 (Chen) teaches a mux/demux with reflective surfaces 30, 40 and wavelength-specific dielectric interference filters 20, 22, 24, 26 (FIG. 1) used to demultiplex optical signals.  Subsequent figures illustrate embodiments using different arrangements and variations of mirrors/reflectors and wavelength selective filters to do the same.  It also teaches the use of a variety of irregularly shaped optical blocks, such as in FIGS. 1A, 2A, 3A, 4A, and 5A.
See also US 2016/0191192 (Yue) teaches an optical demux including TFFs 404 and a mirror 403 used with collimators 401 to multiplex and demultiplex optical signals.  See, for example, [0030] and FIG. 4.   
Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, a de-multiplexer for separating two co-propagating modes of electromagnetic 
Regarding claim 15, the prior art of record fails to teach, in combination with other claim limitations, a method of separating two co-propagating modes of electromagnetic radiation, wherein the electric fields of the two modes of electromagnetic radiation are orthogonal to each other, wherein the method comprises directing two co-propagating modes of electromagnetic radiation to be incident upon a volume, wherein the volume comprises an atomic ensemble or an optical cavity, wherein the optical cavity is coupled to an electro-optic modulator … shaping and directing a time-dependent control field of optical or microwave electromagnetic radiation to be 
Regarding claim 29, the prior art of record fails to teach, in combination with other claim limitations, a mode converter for converting a mode of electromagnetic radiation from a first mode to a second mode, the mode converter comprising … a signal source of electromagnetic radiation arranged to generate a first mode of electromagnetic radiation having a frequency corresponding to an off-resonant atomic transition between the second state and the third state of atomic valence electrons in the atomic ensemble, wherein the first mode of electromagnetic radiation from the signal source is arranged to be incident upon the atomic ensemble to stimulate off-resonant transitions of the atomic valence electrons in the atomic ensemble between the second state and the third state, and wherein the signal source electromagnetic radiation has a bandwidth of greater than 1 GHz; one or more control sources of electromagnetic radiation each arranged to generate electromagnetic radiation having a frequency corresponding to an off-resonant atomic transition from the one or more atomic transitions linking the first state and the second state of atomic valence electrons in the atomic ensemble, wherein the electromagnetic 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636